_’



         OFl=ICE OF THE AtiOlWZY    G;ENE:mAL.
                                             OF TEXAS
.   .i
                           AUSTIN
     .
                                                                        “p 3”
                                                                        CI
            .




Hon. c. wcioaron Lau@lin     - Paso 2


         ~ormisnioners  Court,for  the purpose of socuri?lg
      such county funda, securities    of the follouTng kind,
      in an ~axount equal to the mount of such county
      funds on a2p0d.t ii1 said aOpO8lt0i-y bmk, to&s:
      bonds aud notos of the United States,     securities    of
      indebtedness Of the UTiitcd Stetes,   and other CVi-
      dences of Indebtedness of the United States, vhcn
    . s&l ovldences of lndebtcd??esa are swwOrted by the
      full faith n;za OrOait or the unitca stntos of
      ~nar5.m ax&dother bonds or other evidencoe of in-
      debtcduess which are guaranteed as to both princlpa?         ._
      and lntoroet   by the United Statos Govemsnt;        . . ,

                  “The condItTo:   of tho porsoncd bond or bonds,
     or contract for sccurltien      pledged,   as hereinabove
     provided,    shall be conditioned    for the faithful.   psr-
     fomanca of all the d??tics and obligations         devolving
     by law .upon such depository,.     and for the payment upon        :~.~.~
     preseAation      of all checks dram upon any ~dmand
     deposit’ account in any depository        by the county
     treasurer of the county and all checks dram upon any
      ‘tlz;?o deposit’ acoount upon pre&ntation,       after the
     expiration    of the pariod OS noti@      required ti tha
     case of Wme deposita, 1 and .that baid county funds
     ohall be. faithfully    kept by oatd dcposltory      and
     sooountcd for accord*        to law.”
                    ’ ft
                      is true,‘as  pointed out in your letter,       that
thle law provldes    that bonds and notes of the United States are
Wcoptable under the pledge contract without e.ny requirexent- as
t0 the negotiability     of said bonds.    l,lovevcr, I.mitod States \!a~
Eaving Bonds, Serles A, S, c and D am rc&atered            In the naae of
th0 peroon who buys then aria they recite        on their face that they
00 non-trcanofex~abble. These bonds, therefore,         are not subject
t0 being pledged since tho depository        be& could not tranofcr
my of .its rights in reforonce     to them.      It is true that physical
~aee8sion of these bonds could be delivered,          but if a judgment
18 rOOovcred by the county on kho pl.edgte contract,        those bonds
could not be solid In catiofaction      of this judgmnt.      The bonds
L”at~ol~ed vould not, in our opinion,      be “securltics”    vlthln
the m%u-dn~.of tho above- quoted stntutc.



                .


                                                                            -‘.
                                Ho,.$herefore, ansiroryour question 3.nthe
             nogdifvo,
     .                                                      ii
                                                   3lours.verj'truly




                          I




                         ‘.

                 .       ..&’
                           .“




,-^
  ,...:
     ”
          ‘--e...
              ..,.
               -._